Citation Nr: 1244102	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for migraines prior to January 22, 2010.  

2. Entitlement to a rating in excess of 30 percent for migraines.  

3. Entitlement to service connection for a gastrointestinal disorder, claimed as colitis and irritable bowel syndrome (IBS).

4. Entitlement to service connection for a cardiovascular disorder, claimed as a heart murmur.  

5. Entitlement to service connection for shin splints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1997.

This matter is on appeal from a December 2004, rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder and hypertension were also issues on appeal.  However, in a May 2012 decision, the Veteran was granted service connection for hypertension with a 10 percent disability rating.  In a July 2012 rating decision, she was granted service connection for an acquired psychiatric disorder with a 50 percent disability rating.  These rating decisions represent a full grant of the benefits sought on appeal and, accordingly, these issues are no longer on appeal.  Shoen v. Brown, 6 Vet. App. 456 (1994).

The issues of entitlement to a rating in excess of 30 percent for migraines, as well as entitlement to service connection for a gastrointestinal disorder and a cardiovascular disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period on appeal from May 15, 2003, to January 22, 2010, the Veteran's migraines have been characterized by symptoms of prostrating attacks at least once per week, which also caused her to miss work approximately once per week.

2.  A VA examiner has determined that any shin splints that the Veteran may have experienced in service were self-limiting and resulted in no chronic disability that could be related to service.  


CONCLUSIONS OF LAW

1. The criteria for a 30 percent from rating for migraines have been met for the period from May 15, 2003 to January 22, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Sup. 2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8100 (2012).

2.  Shin splints were not incurred in or aggravated by service, and are not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  

Moreover, in March 2006, the Veteran was also provided notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  While this letter was not sent to the Veteran prior to the initial rating decision, the issue was subsequently adjudicated by the RO in July 2012. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Adequate notice was thereby provided to the Veteran and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records, and the Veteran submitted treatment records from a private facility.  Notably, records have been obtained from Darnall Army Hospital, Moncrieff Army Hospital, and the 121st General Hospital at the Yongsan Army Garrison.  A formal determination was made that records from Eisenhower Army Medical Center were unavailable.  It was also determined that there were no additional records available from the previously reference facilities.  The RO also made diligent attempts to acquire any records that may have been in the possession of the Social Security Administration (SSA).  Although no records were located, the duty to assist has been met in this regard.  

VA examinations were also obtained in March 2004 and August 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, this appeal was remanded in July 2010 for further development, and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, as is relevant here, the RO was instructed to acquire treatment records from four medical facilities that were known to have treated the Veteran during her active service.  She was also to be afforded a VA examination to evaluate the nature and etiology of her shin splints.  

In response, the RO acquired service treatment records from three of the four treating facilities (Darnall Army Hospital, Moncrieff Army Hospital, and the 121st General Hospital).  Efforts to obtain records from Eisenhower Army Medical Center were fruitless.  The Veteran was advised of this development in a July 2012 supplemental statement of the case.  Also, the Veteran was provided a new VA examination in October 2011 which the Board finds adequate for adjudication purposes.  After the completion of this development, the claim was readjudicated and the Veteran was sent a supplemental statement of the case in July 2012.  The Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the Veteran's migraines claim, the Board is granting the maximum benefit that is available without the additional development that is necessary per the remand section of this decision.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

In its July 2010 decision, the Board determined that a 30 percent rating was warranted for the Veteran's migraines.  An effective date for this rating was not specifically assigned.  Thus, when it issued a rating decision in July 2010 that effectuated the award of a 30 percent rating, the RO selected an effective of January 22, 2010, the date of a VA treatment note indicating the presence of prostrating headaches 3 to 4 times per week.  In September 2010, the Veteran sent a letter arguing that the effective date should be back to May 15, 2003, the date of her claim.  

As an initial matter, the Board explained in its July 2010 decision that its grant of 30 percent for the Veteran's migraines was not a final disposition of the issue.  Rather, the Board remanded the issue of entitlement to a rating in excess of 30 percent in order to acquire employment information, which is part of the rating criteria for a 50 percent rating under 38 C.F.R. § 4.124a, DC 8100 (requiring "very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability."  Since this issue remains in appellate status from the date of her claim in May 2003, the Board may consider whether a 30 percent rating is warranted prior to January 22, 2010 at this point.  See Fenderson, 12 Vet. App. at  119. (The Board notes that a Finding of Fact in its July 2010 decision indicated that the Veteran's migraine headaches had been characterized by symptoms of prostrating attacks at least once a week "throughout the course of the appeal").

In order to warrant a rating of 30 percent, the evidence must show characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.214a, DC 8100.  The rating criteria do not define "prostrating;" nor has the Court of Appeals for Veterans Claims.  See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999) (quoting DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  However, by way of reference, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 1554 (31st ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."

A February 2004 treatment note indicated that the Veteran experienced daily tension headaches and debilitating migraines once to twice a month.  By August 2004, she had complaints of migraines occurring every three days that were accompanied by symptoms of nausea.  A September 2004 treatment note recorded the Veteran as experiencing worsening migraines with facial pain/throbbing.  She was referred for a head CT in December 2004, which was ultimately normal.  

The Veteran stated at her VA examination in January 2005 that she experiences migraines with pain of such severity as to force her to lie down in a dark room and to sleep them off.  While she has taken medication in order to control them, a private physician stated in August 2005 that her migraines were severe enough to interfere with her ability to drive, thereby causing her to miss work approximately once per month.

The Veteran reported in August 2005 that her migraine headache symptoms were similar to those noted the previous year.  A September 2005 VA examiner's note mentions a history of frequent and moderately severe headaches approximately twice per week.  Treatment notes dated in December 2005, March 2006, September 2006, and April 2007 referenced the Veteran having severe migraine headaches two to three times a week, which affected her daily living.  In March 2006, she described her headaches as "throbbing" in nature and severe enough to cause photophobia and phonophobia accompanied by periods of nausea and vomiting.  A July 2007 treatment note described the Veteran as having 5 major migraines in the past month.  The Veteran reported in July 2009 that she was still having severe migraines that occurred three times per week and that lasted three hours.  A January 2010 treatment note described the Veteran's migraine headaches, which occurred three to four times a week, as "intractable".  There was no change in symptoms, however.

When the RO relied on the January 2010 treatment note for assigning the appropriate effective date, it stated in the July 2010 rating decision that it showed the Veteran having prostrating headaches "3 to 4 times a week."  However, a frequency of only once per month, rather than once per week, is what is required.  Here, the evidence indicates that the Veteran's migraine headaches have been occurring at least once a month throughout the course of the appeal.  Therefore, the Board determines that a 30 percent rating, at a minimum, is warranted for her service connected disorder since the date of her claim, based on the clinical evidence as well as her statements.  The question as to whether a higher (50 percent) rating is assigned is deferred pending the required development discussed in the Remand portion of this decision.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  




Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran is claiming entitlement to service connection for shin splints, which she asserts began while on active duty.  Specifically, at her VA examination in March 2004, she stated that they began while in basic training and would occur every time she ran, and she ultimately resorted to wearing gym shoes to alleviate the pain.  

The service treatment records do not indicate treatment for shin splints or for any other related disorder of the lower extremities.  Nevertheless, the Board recognizes that this disorder is relatively common, especially during recruit training where new military personnel are exposed to physical activity on a more frequent basis than they may be accustomed.  She is also competent to describe shin pain.  Therefore, despite the lack of clinical evidence reflecting treatment for shin splints in service, the Board will concede that the Veteran likely experienced shin splints while on active duty.  

However, the post-service evidence does not reflect symptoms related to shin splints again until she submitted her claim for benefits in March 2003, and approximately six years after she left active duty.  Moreover, although the Board is willing to concede that she may have experienced shin splints while in recruit training, it is significant that there is no clinical evidence indicating shin splints continued during her remaining 7 years of active duty service.  Her separation physical examination in July 1987 did not indicate any related symptomatology.  

In addition to the clinical evidence of record, the Board has considered the Veteran's statements asserting continuity of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements. McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, as mentioned above, the Board is willing to recognize that the Veteran is competent to identify that she has shin splints, as this is a condition that is readily identifiable and does not necessarily require a determination that is "medical in nature." See Jandreau, 492 F.3d at 1377, n.4.  However, even though the Veteran may be competent to testify about this disorder, the Board finds her statements that they have existed since active duty to be not credible.

First, the Board cannot ignore the significance of the fact that the Veteran did not file her claim for service connection for this issue for approximately eight years after she left active duty.  It is also noteworthy that she did not discuss this disorder at her separation physical examination in 1997.  Moreover, even though the Veteran has indicated that this disorder has existed since service, she acknowledged at her VA examination in March 2004 that it only became manifest when running, which she did not do, or when she wore heeled shoes.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In that regard, as will be discussed below, a VA examiner has explained that shin splints are not a chronic disability, and that they are self-limiting in nature.  That too weighs against any assertion that the Veteran's shin splints have continuously bothered her since service.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.   The Board finds that the weight of the competent evidence does not attribute the Veteran's shin splints to active duty, despite her contentions to the contrary.  

In this regard, the Board places significant probative value on an October 2011 VA examination undertaken specifically to address this issue.  There, despite a thorough examination performed by the VA examiner, which included radiographic imaging, as well as evaluations for neurological or orthopedic disorders, the Veteran's shins were essentially normal.  A diagnosis of shin splints was specifically not made.

However, the lack of a diagnosis at the October 2011 VA examination does not cause denial of the claim per se, since she was diagnosed with shin splints at a prior VA examination in March 2004.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is met when there is a valid diagnosis at any time during the period on appeal).  Even so, the Board also relies on the October 2011 VA examiner's opinion that it was less likely than not that the shin splints the Veteran currently experiences are related to her active duty service. 

The examiner noted that shin splints are a condition that is "self-limiting with un-eventful resolution with rest."  The examiner essentially concluded that shin splints are, by definition, not a disorder that is chronic, and that they resolve without the need for treatment.  From this opinion, the Board is able to infer that the mere presence shin splints currently, if such were shown, has no relationship to the shin splints she experienced while on active duty.  They are separate and acute events rather than being manifestations of a chronic disorder.

The Board finds that this examination and resulting opinion is adequate for adjudication purposes.  The examiner reviewed the claims file and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The examiner also offered sufficient conclusions with supporting data as well as a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not presented any medical evidence to contradict this examiner's conclusions.  While she also underwent a VA examination in March 2004, that examiner did not provide an opinion.  Therefore, the Board places great probative weight on the October 2011 VA examiner's conclusions regarding the nature and etiology of the Veteran's shin splints.  

The Board has also considered the statements made by the Veteran relating her shin splints to her active service. The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau, 492 F.3d at 1377).

The Board is again willing to concede that the Veteran is competent to provide testimony regarding her shin splints, as they are identifiable substantially by their symptoms.  See Jandreau, 492 F.3d at 1377, n.4.  However, she is not competent to provide medical opinions related to the nature of this disorder or how her current disorder may be related to her in-service complaints.  Moreover, as was also discussed above, the Board has determined that the Veteran's statements regarding the nature and etiology of this disorder lack credibility, and are of minimal probative value, especially when compared to the opinion provided by the VA examiner.  Her opinion is also outweighed by the October 2011 VA examination reports, which was conducted by an examiner specializing in orthopedics.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

A 30 percent from rating for migraines for the period from May 15, 2003 to January 22, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for shin splints is denied.  


REMAND

As for the remaining issues on appeal, additional development is required before they may be adjudicated.  Specifically, in accordance with the instructions of the July 2010 Remand, the Veteran was afforded VA examinations specifically directed toward her cardiovascular and gastrointestinal symptomatology.  The VA examinations obtained are not adequate for adjudication purposes, and new examinations are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate). 

First, in an October 2011 VA examination addressing the Veteran's gastrointestinal disorder, the examiner (a nurse practitioner) concluded that there was no formal diagnosis of a gastrointestinal disorder in the treatment records.  Thus, she was unable to provide an opinion as to whether any current gastrointestinal disorder is related to active duty service.   This conclusion is inconsistent with the evidence of record.  The Veteran was diagnosed with IBS at a prior VA examination in March 2004, and was routinely receiving VA care from 2007 to 2009.  Moreover, a gastric biopsy in October 2001 from a private facility indicated chronic inflammation in the cecum.  See McClain, 21 Vet. App. at 319. 

The October 2011 VA cardiovascular examination is similarly inadequate.  Although the examiner did not detect a heart murmur upon examination, this is contradicted by the service treatment records, which indicate that she was routinely evaluated for a heart murmur while in service, and even received special prophylactic treatment during various medical procedures because of it.   Therefore, the VA examiner's opinions provided in the October 2011 are significantly devalued based on an inaccurate reading of the service treatment records.  

Also, in addition to the murmur, the Veteran's separation physical examination in June 1997 specifically identified a mitral valve prolapse, and there has not been any explanation as to why it would not be present now (i.e. it has since resolved, or was merely misidentified in June 1997).  Even though there is appropriate testing (such as an echocardiogram) that is noninvasive and relatively simple, this was not performed.  A new examination is required for this disorder as well.

Additional development is also required regarding the Veteran's migraines claim.  First, in its July 2010 decision, the Board granted a 30 percent rating, based on a showing of prostrating attacks at least once per month.  This grant was not intended to be a full disposition of the claim.  In order to warrant a rating in excess of 30 percent for migraines, the evidence must show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  

As was explained in the Remand portion of the July 2010 decision, there was insufficient information to determine whether the Veteran's migraines produced "severe economic inadaptability," and instructed the RO to obtain the Veteran's employment records since 2003.  While some records were obtained, the RO did not address this issue in its July 2012 SSOC.  This issue must be considered by the RO prior to Board adjudication. 

Accordingly, the case is REMANDED for the following action:

1. Acquire all treatment records from the VA Medical Center in Hines, Illinois for the period since October 2011 If the Veteran has received any private treatment for her migraines, heart disorder or gastrointestinal disorder, and the records of such treatment have not been associated in the claims file, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any gastrointestinal disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should identify any gastrointestinal disorder diagnosed during the appeal period (since 2003).  Then, he or she should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any identified gastrointestinal disorder had its onset in, or is otherwise etiologically related to, her active service.   If no gastrointestinal disorder is found to be present, the examiner is asked to discuss the post-service treatment records that have diagnosed her with both irritable bowel syndrome and colitis.  The examiner should also specifically consider and discuss the Veteran's statements of gastrointestinal symptoms since active duty.  

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

3.  Afford the Veteran an appropriate VA examination with a cardiologist or other examiner with specific experience in cardiovascular disorders to determine the nature, extent, onset and etiology of any cardiovascular disorder that may be present, and specifically the presence of a mitral valve prolapse.  

The examiner is specifically asked to address whether the Veteran has a mitral valve prolapse at all and, if not, if the prior diagnosis in June 1997 was inaccurate.  As part of this examination, the Veteran should undergo an echocardiogram to confirm the presence or absence of this disorder. 

After the above testing is complete, the examiner is asked to provide an opinion as whether it is at least as likely as not (i.e., a 50% possibility or greater) that any identified cardiovascular disorder had its onset in, or is otherwise etiologically related to, her active service.  

In the event that that the examiner concludes that any identified cardiovascular disorder preceded service, the examiner should state (i) whether there is clear and unmistakable evidence (i.e., obvious and manifest) demonstrating that such a disorder existed prior to service; (ii) whether there was an increase in disability during service; and (iii) if so, whether there is also clear and unmistakable evidence demonstrating that such increase in disability was due to the natural progress of the disease.

In offering any opinion, the examiners must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

4.  Thereafter, readjudicate the issues of entitlement to a rating in excess of 30 percent for migraines, as well as entitlement to service connection for a cardiovascular disorder and gastrointestinal disorder with consideration of all evidence of record, and particularly the newly-acquired service treatment records.  The RO/AMC should specifically address whether the Veteran's migraine headaches result in severe economic inadaptability.  Reference is made to a September 2010 statement from the Veteran concerning her use of sick and annual leave to treat her migraine headaches.

If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


